DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0118356 (“Armstrong”) in view of U.S. Patent No. 5,365,153 (“Fujita”).
Regarding claim 1, Armstrong discloses:
A hybrid electric aircraft propulsion system (title, abstract, background), the system (FIGS 1, 6A, 6B) comprising: 
an engine configured for outputting rotational mechanical power (not shown, see par 0021); 
a generator (102) configured for generating a first source of alternating current electric power from the rotational mechanical power (par 0021; AC power generated by the generator 102); 
at least one motor inverter (124A-N) configured to convert DC electric power received from a DC power source (battery 120) to AC electric power to provide a second source of AC electric power (pars 0019); 

a controller configured for selectively driving the first and second electric motors from the generator, the at least one motor inverter, or a combination thereof (par 0019).

	Armstrong does not explicitly disclose the type of engine used to drive the generator, but does acknowledge that it “may be . . . a turboshaft engine” and discusses the application of the disclosed system in aerial vehicles.  Furthermore, it is well-known in the art that aerial vehicles frequently make use of various thermal engines to drive propulsion motors.

	Armstrong also fails to explicitly disclose “wherein at least one of the first electric motor and the second electric motor comprises a first motor stator and a second motor stator, and 

	Fujita discloses a propulsion motor comprising a first and second motor stator (FIG 5, motor M comprises first motor stator 23 and second motor stator 33) wherein the first motor stator is operatively coupled to a first AC power source (FIG 6, stator 23 is coupled to inverter 28) and the second motor stator is operatively coupled to a second AC power source (stator 33 is coupled to inverter 38).  This arrangement provides “redundancy against faults in an inverter” as well as making the motor “highly efficient” (column 3, lines 59-65).

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Armstrong as taught by Fujita and common knowledge in the art by utilizing common thermal engines to drive the generator of Armstrong (thereby making use of well-known components for their intended purpose) as well as utilizing motors with multiple stators, each of the stators being connected to a different power source (i.e. the first stator being connected to the AC generator and the second stator being connected to the AC inverter), for the purposes of improving efficiency and including redundancy against faults.
Regarding claim 2, Armstrong in view of Fujita (“the first combination”) discloses the limitations as set forth in claim 1, and Armstrong further discloses:
wherein the controller is configured for selectively connecting the generator to the first electric motor or the second electric motor (the inverters 124A-N “selectively 
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1, and Armstrong further discloses:
wherein the generator comprises a first generator stator and a second generator stator, and wherein the first generator stator drives the first electric motor and the second generator stator drives the second electric motor (par 0021, “generator 102 may have independent sets of windings which are dedicated to each of motors 108).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1, and Armstrong further discloses:
wherein the at least one motor inverter comprises a first motor inverter operatively coupled to the first electric motor and a second motor inverter operatively coupled to the second electric motor (inverters 124A-N couples to motors 109A-N, respectively).
Regarding claims 6-7, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose:
wherein the at least one motor inverter is selectively connected to the first motor stator and the second motor stator, and the generator is selectively connected to the first motor stator and the second motor stator.
	wherein the controller is configured to perform any one of: driving the first motor stator, the second motor stator or both from the generator; and driving the first motor stator, the second motor stator, or both, from the at least one motor inverter.

Notably, however, these teachings are collectively taught by the combination.  Armstrong discloses an embodiment wherein both the generator and the inverter are selectively connected to the single set of windings within a motor (see FIGS 6A, 6B).  Taking the above in combination with Fujita’s teaching of plural stator windings connected to different AC sources would yield a motor with plural stators, each stator being selectively connected to both power sources.  Such a combination would further increase the efficiency and redundancy of the system by allowing either source to power the motor in the event of a fault in either of the stators.  The operation of the resultant system would be obvious to one of ordinary skill as Armstrong already teaches the selective connection and powering of the motors from different sources.
As such, Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the alternative embodiment of Armstrong as taught by Fujita by providing plural stators that are each selectively coupled to each of the generator and inverter for the purposes of further increasing the efficiency and redundancy of the system.
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose:
wherein the generator and the at least one motor inverter are selectively coupled together, the at least one motor inverter is configured to transform AC electric power from the generator into DC electric power, and the controller is configured to charge the DC power source using the DC electric power from the at least one motor inverter.

Regarding claim 9, Armstrong discloses:
A method for operating a hybrid electric aircraft propulsion system, the method comprising: 
providing, to a first electric motor and a second electric motor (motors 109A-N), alternating current (AC) electric power from a generator (102) through an AC-AC architecture (109A-N are connected to the generator via an AC-DC-AC converter, which may be broadly and reasonably interpreted as an “AC-AC architecture” since the input and output are both AC), the generator receiving rotational power from an engine (par 0021); 
providing, to the first electric motor and the second electric motor, AC electric power from at least one motor inverter (inverters 124A-N), the at least one motor inverter configured to convert DC electric power from a DC power source into AC electric power (DC power obtained from rectifier 122); and 
selectively driving the first and second electric motors from the generator, the at least one motor inverter, or a combination thereof, wherein the first electric motor drives a first rotating propulsor and the second electric motor drives a second rotating propulsor (pars 0019-23).

Armstrong does not explicitly disclose the type of engine used to drive the generator, but does acknowledge that it “may be . . . a turboshaft engine” and discusses the application of the disclosed system in aerial vehicles.  Furthermore, it is well-known in the art that aerial vehicles frequently make use of various thermal engines to drive propulsion motors.

	Armstrong also fails to explicitly disclose “wherein at least one of the first electric motor and the second electric motor comprises a first motor stator and a second motor stator, and wherein the first motor stator is operatively coupled to the generator and the second motor stator is operatively coupled to the at least one motor inverter[.]”

	Fujita discloses a propulsion motor comprising a first and second motor stator (FIG 5, motor M comprises first motor stator 23 and second motor stator 33) wherein the first motor stator is operatively coupled to a first AC power source (FIG 6, stator 23 is coupled to inverter 28) and the second motor stator is operatively coupled to a second AC power source (stator 33 is coupled to inverter 38).  This arrangement provides “redundancy against faults in an inverter” as well as making the motor “highly efficient” (column 3, lines 59-65).

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Armstrong as taught by Fujita and common knowledge in the art by utilizing common thermal engines to drive the generator of Armstrong (thereby making use of well-known components for their intended purpose) as well as utilizing motors with multiple stators, 
Regarding claim 10, the first combination discloses the limitations as set forth in claim 9, and Armstrong further discloses powering separate motors with separate generator stators/windings (par 0021, “generator 102 may have independent sets of windings which are dedicated to each of motors 108).
Regarding claim 11, the first combination discloses the limitations as set forth in claim 10, and Fujita further discloses:
wherein providing AC electric power from at least one motor inverter comprises providing AC electric power from the at least one motor inverter to the second motor stator of the first electric motor (see FIG 5, wherein two separate inverters provide power to separate motor stators).

However, the first combination does not explicitly disclose:
wherein providing AC electric power to the first electric motor from the first motor stator of the generator comprises providing AC electric power from the first stator of the generator to a first stator of the first electric motor[.]

As indicated above, however, Armstrong does recognize and disclose that electric machines may have multiple windings dedicated to separate circuits (par 0021).  Each of these windings is “dedicated to each of motors 108[.]”  One of ordinary skill, having this disclosure 
Regarding claim 12, the first combination discloses the limitations as set forth in claim 11, and Armstrong further discloses a first motor inverter powering the first electric motor and a second motor inverter powering the second electric motor (inverters 124A-N couples to motors 109A-N, respectively).
Regarding claim 13, the first combination discloses the limitations as set forth in claim 11, but does not explicitly disclose connecting the generator to the inverter, disconnecting the generator from the first or second motor, and charging the DC power source through the inverter.
Armstrong does, however, disclose that the battery may be connected to an DC bus that is (at least partially powered) by the generator.  As is understood and recognized in the art, a battery connected to a charged bus may be charged by the bus.  Armstrong also discloses that the controller is functional to connect or disconnect the generator from the motors as is necessary for the operation of the device.  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Armstrong to explicitly utilize the generator to charge the battery when possible or as is needed by disconnecting the generator from the motor if necessary and using the converter system to deliver power to the battery.
Regarding claims 14-16, the first combination discloses the limitations as set forth in claim 11, but does not explicitly disclose:
selectively connecting the generator to the first stator and the second stator of the first electric motor and disconnecting the second stator of the first electric motor from the at least one motor inverter; and driving the first stator and the second stator of the first electric motor with the generator.
selectively connecting the at least one motor inverter to the first motor stator and the second motor stator of the first electric motor and disconnecting the first motor stator of the first electric motor from the generator; and driving the first motor stator and the second motor stator of the first electric motor with the at least one motor inverter.
driving at least one of the first motor stator of the first electric motor and the second motor stator of the first electric motor from the generator; and driving at least one of the first motor stator of the first electric motor and the second motor stator of the first electric motor from the at least one motor inverter.

Notably, however, these teachings are collectively taught by the combination.  Armstrong discloses an embodiment wherein both the generator and the inverter are selectively connected to the single set of windings within a motor (see FIGS 6A, 6B).  Taking the above in combination with Fujita’s teaching of plural stator windings connected to different AC sources would yield a motor with plural stators, each stator being selectively connected to both power sources.  Such a combination would further increase the efficiency and redundancy of 
As such, Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the alternative embodiment of Armstrong as taught by Fujita by providing plural stators that are each selectively coupled to each of the generator and inverter for the purposes of further increasing the efficiency and redundancy of the system.
Regarding claim 18, Armstrong discloses the limitations as set forth in claim 9, but does not explicitly disclose:
wherein the at least one motor inverter is configured to transform AC electric power from the generator into DC electric power, and further comprising charging the DC power source using the DC electric power from the at least one motor inverter.
	Armstrong does, however, disclose that the battery may be connected to an DC bus that is (at least partially powered) by the generator.  As is understood and recognized in the art, a battery connected to a charged bus may be charged by the bus.  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Armstrong to explicitly utilize the generator to charge the battery when possible or as is needed.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Fujita as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2017/0320585 (“’585”).
Regarding claim 17, Armstrong discloses the limitations as set forth in claim 9, but does not explicitly disclose a third rotating propulsor using propulsion power generated by the thermal engine.  The ‘585 document discloses a hybrid power system for powering electric propulsion motors wherein the primary engine also provides propulsion power to an additional rotating propulsor (FIG 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Armstrong as is taught by ‘585 by directly driving an additional propulsor on the engine for the purposes of providing additional propulsive power to the system.
Response to Arguments
Applicant's arguments filed on 02/01/2021 and entered with the RCE on 02/25/2021 have been fully considered but they are not persuasive.
Applicant traverses the pending §103 rejection of the claims in view of the amendments entered on 02/25/2021.  Applicant contends that Armstrong fails to teach or disclose the newly added limitation (i.e., AC-AC architecture) and that Fujita fails to cure this alleged deficiency.  Examiner respectfully disagrees.
During examination, claims are given the broadest reasonable interpretation (“BRI”) that is consistent with the Specification as filed.  MPEP §2111.  Under BRI, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP §2111.01(I).  Examiner finds that the “plain meaning” of the phrase “AC-AC architecture” refers to an AC-AC converter.  This may include an “indirect” AC-AC converter (i.e., an AC-DC-AC converter).  While Applicant’s specification points out that the AC-AC arrangement is “more exclude the indirect arrangement.  
As such, since the plain meaning of “AC-AC architecture” includes AC-DC-AC arrangements and neither the Specification nor the claims specifically exclude the AC-DC-AC arrangement, Examiner finds that interpreting AC-AC architecture to include the AC-DC-AC arrangement is not inconsistent with the specification as filed.
In view of the above, Examiner finds that Armstrong does teach the motors being coupled to the generator in an “AC-AC architecture” because it utilizes an “indirect” AC-DC-AC arrangement, seen in FIG 1 (AC from the generator is converted to DC at rectifier 122, then converted back to AC at inverters 124A-N).  Thus, claims 1 and 9 are properly rejected under the prior art of record.  Claims 2-8 and 10-18 were not argued separately from their dependency and, thus, Examiner maintains that the rejections of these dependent claims is proper.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832